           Case 3:19-cv-00418-MPS Document 101 Filed 04/21/20 Page 1 of 2




                  CALENDAR AND SETTLEMENT CONFERENCE ORDER

      A settlement conference with the undersigned has been

scheduled in this case for May 1, 2020 at noon.           The conference

shall be held remotely, via Zoom, details for which will be emailed

to counsel.     Counsel and the parties shall be prepared for the

conference to continue for the remainder of the day.

      I.       PARTIES WITH FULL AUTHORITY MUST ATTEND.         The

plaintiff must be present at the conference; individually named

defendants are excused.       If a party is a legal entity, not an

individual, a representative of the party who is fully authorized

to decide all matters pertaining to the case shall be present at

the conference.      Requests to excuse attendance are rarely granted.

By no later than April 24, 2020, counsel shall exchange a list of

those who will attend the conference, including job titles.

      II.     CONFERENCE MEMORANDA.      By no later than April 24, 2020,

counsel shall email to Judge Martinez an ex parte, confidential

conference memorandum.       The memorandum shall be double spaced in no

less than 12 point font and shall not exceed 15 pages.            It shall

include the following: (A) a list of the claims and defenses; (B)

the evidence in support of the claims and defenses; (C) a damages

analysis; (D) a discussion of the strengths and weaknesses of the

case; (E) a list of all those who will attend the conference,

including job titles.


                                         1
        Case 3:19-cv-00418-MPS Document 101 Filed 04/21/20 Page 2 of 2




      III.   DUE DATES REMAIN IN PLACE. Counsel are reminded that

the scheduling of a settlement conference does not affect existing

deadlines and shall not delay discovery or other due dates.

      SO ORDERED.



                                    _____/s/______________________
                                    Donna F. Martinez
                                    United States Magistrate Judge




                                      2
